Exhibit 10.1 Settling Supplier:Public Service Company of New Mexico SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT COVER SHEET This Settlement and Release of Claims Agreement (“Agreement”) is entered into by and among Settling Supplier and each of the California Parties.Settling Supplier and each of the California Parties is a “Party,” and collectively they are “Parties” to this Agreement. RECITALS A.Whereas, various of the Parties are interested or engaged in complex and disputed regulatory proceedings, appellate proceedings, litigation, and investigations regarding numerous issues and allegations arising from events in the Western Energy Markets during the years 2000 and 2001; and B.Whereas, the Parties and the Additional Settling Participants have determined that it is preferable to settle the disputes addressed herein rather than continue to litigate; C.Whereas,the California Parties are willing to accept certain risks in light of the level of consideration to be paid by Settling Supplier; Now, therefore, in consideration of the mutual covenants and agreements, and other good and valuable consideration, provided for herein, and subject to and upon the terms and conditions hereof, the Parties agree as follows: This Agreement consists of this Cover Sheet, including Exhibit A, Exhibit B, and Exhibit C hereto, together with the attached General Terms and Conditions which are incorporated herein by reference.The Items identified below correspond to sections of the General Terms and Conditions.Capitalized terms that are not defined in this Cover Sheet shall have the meanings set forth in the General Terms and Conditions.All interest and Interest Shortfall amounts set forth on this Cover Sheet are estimated as of December 31, 2009. Item Description 1.29 Execution Date: February 11 , 2010 1.78 Settling Supplier:Public Service Company of New Mexico 4.1 Settlement Proceeds: $ 45,000,000.00 4.1.1.1 (a)Date of Estimated Receivables Amount: December 31, 2009 (b)Estimated Receivables Amount (includes $12,984.80 Chargeback Amount): $ 7,776,888.09 1 (c) Estimated Interest on Receivables Amount: $ 5,312,737.11 (d) Settling Supplier's Interest Shortfall Estimte: $ 1,144,754.58 4.1.1.2 Unadjusted Transferred Receivables: $ 13,089,625.20 4.1.1.4(ii) Interest Shortfall on Refunds: $ 1,904,415.72 4.1.1.5 Amount to be transferred by PX to California Litigation Escrow: $ 0 4.1.2 (a)Cash consideration paid by Settling Supplier: (b)Of the total cash consideration specified in this Item, amount to be transferred by Settling Supplier to the Settling Supplier Refund Escrow: (c)Of the total cash consideration specified in this Item, amount to be transferred by Settling Supplier to the California Litigation Escrow: $ 31,910,374.80 $ 31,910,374.80 $ 0 4.4 Gaming/Partnership Settlements/Dismissals: Docket No. EL03-168-000, Az. Pub. Serv. Co., et al., 106 FERC ¶61,021 (Jan. 22, 2004) Docket No. EL03-200-000, Pub. Serv. Co. ofN.M., 112 FERC ¶ 61,033 (July 6, 2005) 5.1 Allocation of Settling Supplier Refunds (before interest): (a)Pre-January 18, 2001 Period: (b)Post-January 17, 2001 Period: (c)Total Refund Period[(a) + (b)]: (d)Pre-October Period: (e)Total [(c) + (d)] (the “Settling Supplier Refunds”): (f)Allocation to CERS for bilateral transactions: $ 9,341,775.44 $ 0 $ 9,341,775.44 $ 9,958,889,89 $ 19,300,665.33 $ 10,777,488.46 2 7.1.3 Settling Supplier Cost Offset filing: Sept. 14, 2005 (Docket Nos. EL00-95-143 and EL00-98-130) 11.2 Notice to Settling Supplier: Carol Graebner Deputy General Counsel PNM Resources, Inc. 414 Silver SW
